EXHIBIT 10.41 Confidential Treatment Requested by American Superconductor Corporation Amendment No. 3 to Supply Contract Number PPC1687-012014 This amendment number 3 (“Amendment No.3”)to Contract Number PPC1687-012014 dated 2nd June 2014 (the “Contract”)is effective as of 18th February 2016 (“Effective Date”) between Inox Wind Ltd., having its head office at Plot No. 17, Sector 16-A, Noida 201301 (U.P) India (“Buyer”) and American Superconductor Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA (“Seller”), hereinafter collectively referred to as the “Parties” or individually as a “Party”. WHEREAS, Seller and Buyer executed a supply contract dated 2nd June 2014 for the supply of [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) by Seller to Buyer; WHEREAS, Seller and Buyer executed Amendment No. 1 to Supply Contract Number PPC1687-012014 dated 25th August 2015 (“Amendment No. 1”) to supply an additional [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) by Seller to Buyer; WHEREAS, Seller and Buyer executed Amendment No. 2 to Supply Contract Number PPC1687-012014 dated 19th November 2015 (“Amendment No. 2”) to reduce the number of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) to be purchased from Seller under the Contract by [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) for the WT2000DF Wind Turbine; and WHEREAS, Buyer desires to reduce the number of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) to be purchased from Seller under the Contract and Seller agrees to that reduction of the Contract quantities by [**] ([**]) sets of DF2000/50Hz Electric Control Systems (According to GL2003/2004 guideline) for the WT2000DF Wind Turbine. The Parties agree to amend the Contract as follows: 1. The first two sentences in sub-clause 1.1 under Clause 1 [Scope of Supply and Contract Price] of the Contract, are hereby deleted and replaced with the following: 1.1 [**] ([**]) sets of Electric Control System [**] and Condition Monitoring System (CMS) ((hereinafter “ECS”).Each Set comprising of: 2. Sub-clause 1.3 under Clause 1 [Scope of Supply and Contract Price] is deleted in its entirety and replaced with the following: 1.3 The price for each of the ECS, FCA Shanghai, China and/or any place in Europe, excluding VAT shall be:EUR [**] (EURO [**] ONLY).
